ACCEPTED
                                                                                          01-14-00606-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/16/2015 2:56:44 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                      No. 01-14-00606-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   2/17/2015 11:41:00 AM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1370103
                    In the 179th District Court
                     Of Harris County, Texas
                    
                    WILLIAM DELACRUZ
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged the appellant with one count of aggravated assault

         with a deadly weapon, and the jury found the appellant guilty (CR –8, 19,

         158, 171-72; 5 RR 25). The trial court sentenced him in accordance with

         the jury’s verdict to four years in the Texas Department of Criminal

         Justice, Institutional Division (CR – 168, 171-72; 6 RR 4-5). The

         appellant filed a timely notice of appeal, and the trial court certified that
he had the right to appeal (CR – 175-76). The State’s brief was due on

February 16, 2015. The following facts are relied upon to show good

cause for an extension of time to allow the State to file its brief:

   a. This brief was not assigned to the undersigned attorney until
      February 5, 2015.

   b. The record in this case is over seventy megabytes in length split
      over eight volumes and will take some time to process.

   c. The undersigned attorney was involved in completing the
      following written appellate projects since the appellant filed his
      brief:

       (1)      Presented at “Prosecutor Trial Skills Course” by TDCAA
                in Austin, Texas on January 5, 2015
       (2)      James Jones v. The State of Texas
                No. 01-14-00415-CR
                Brief Due January 19, 2015
       (3)      Terrio Holiday v. The State of Texas
                No. 14-14-00467-CR
                Brief Due January 20, 2015
       (4)      Jesus Escobar v. The State of Texas
                No. 01-13-00496-CR
                Brief Due February 2, 2015
       (5)      Brian Victorian v. The State of Texas
                No. 01-13-01004-CR
                Brief Due February 11, 2015, ext’d March 16, 2015
       (6)      Tiquisha Carrol v. The State of Texas
                No. 14-14-00178-CR
                Brief Due February 11, 2015
       (7)      Eladio Najera v. The State of Texas
                Bo. 14-14-00400-CR
                Brief Due February 19, 2015
       (8)      Manuel Rivera-Sanchez v. The State of Texas
                No. 01-14-00415-CR
                Brief Due February 27, 2015
        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case



                                                    Respectfully submitted,

                                                    /s/ Katie Davis
                                                    KATIE DAVIS
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    Davis_Katie@dao.hctx.net
                                                    TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Paul Decuir, Jr.
P.O. Box 9687
Houston, TX 77213
(281) 409-9692/phone
(713) 450-2773/fax
Paul.decuir@yahoo.com




                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242
Date: February 16, 2015